UNITED STATES, Appellee

                                     v.

            George E. ROLLINS, Senior Master Sergeant
                    U.S. Air Force, Appellant

                               No. 04-0313
                         Crim. App. No. 34515


       United States Court of Appeals for the Armed Forces

                        Argued February 8, 2005

                        Decided August 25, 2005

EFFRON, J., delivered the opinion of the Court, in which GIERKE,
C.J., and CRAWFORD, BAKER, and ERDMANN, JJ., joined.


                                  Counsel


For Appellant: Major Karen L. Hecker (argued); Colonel Beverly
B. Knott, Colonel Carlos L. McDade, Major Terry L. McElyea, and
Major James Winner (on brief).


For Appellee: Captain C. Taylor Smith (argued); Colonel LeEllen
Coacher, Lieutenant Colonel Robert V. Combs, and Lieutenant
Colonel Gary F. Spencer (on brief).



Military Judge:    Thomas G. Crossan Jr.



        THIS OPINION IS SUBJECT TO REVISION BEFORE FINAL PUBLICATION.
United States v. Rollins, No. 04-0313/AF




    Judge EFFRON delivered the opinion of the Court.

    At a general court-martial composed of officer members,

Appellant was convicted, contrary to his pleas, of seven

offenses in violation of Article 134, Uniform Code of Military

Justice (UCMJ), 10 U.S.C. § 934 (2000).         He was found not guilty

of one offense charged under Article 134.         The members sentenced

Appellant to a bad-conduct discharge, confinement for eight

years, and reduction to E-5.       The convening authority revised

the findings, as reflected in the following tables, to address

issues involving the application of the statute of limitations

under Article 43, UCMJ, 10 U.S.C. § 843 (2000).           See Part I.A.

infra; Rule for Courts-Martial (R.C.M.) 1107(b) discussion.


TABLE 1. FINDINGS MODIFIED BY THE CONVENING AUTHORITY
CHARGE      RESULT OF TRIAL1            CONVENING AUTHORITY’S ACTION
Charge I    Not guilty of attempted     Guilty of indecent assault
            rape of B; guilty of        of B “on divers occasions
            indecent assault of B “on   from on or about 21 July
            divers occasions from on    1995 to on or about 18
            or about 27 July 1989 to    October 1995”
            on or about 18 October
            1995”
Charge II, Guilty of committing         Guilty of committing
Spec. 1     indecent acts upon the      indecent acts on B, a female
            body of B, a female under   under 16 years of age, “on
            16 years of age, “on        divers occasions from on or
            divers occasions from on    about 21 July 1995 to on or
            or about 27 July 1989 to    about 26 July 1997”
            on or about 26 July 1997”

1
  As initially charged, the inception date for these two offenses was March
11, 1989. The charge sheet was revised prior to trial to reflect a July 27,
1989, inception date.



                                     2
United States v. Rollins, No. 04-0313/AF




TABLE 2. FINDINGS DISAPPROVED BY THE CONVENING AUTHORITY
CHARGE      RESULT OF TRIAL             CONVENING AUTHORITY’S ACTION
Charge II, Guilty of taking indecent    Dismissed
Spec. 2     liberties with JG, a male
            under 16 years of age,
            “between on or about 1
            November 1990 and on or
            about 30 November 1990”
Charge II, Guilty of taking indecent    Dismissed
Spec. 3     liberties with JG, a male
            under 16 years of age,
            “between on or about 1
            January 1991 and on or
            about 31 December 1992”
Charge II, Guilty of committing an      Dismissed
Spec. 4     indecent act upon the
            body of KC, a female
            under 16 years of age,
            “between on or about 1
            June 1993 and on or about
            30 June 1993”

TABLE 3. OTHER FINDINGS
CHARGE      RESULT OF TRIAL             CONVENING AUTHORITY’S ACTION
Charge II, Guilty of committing an      Approved
Spec. 5     indecent act with JG
            “between on or about 15
            December 1995 and on or
            about 31 January 1996 . .
            . by giving him a
            pornographic magazine and
            by requesting that they
            masturbate together”
Charge II, Not guilty of committing     Not applicable. See R.C.M.
Spec. 6     indecent acts upon the      1107(b)(4) (an acquittal is
            body of B, a female under   not subject to disapproval
            16 years of age, “on        by the convening authority).
            divers occasions from on
            or about 27 July 1997 to
            on or about 31 December
            1999”
Charge II, Guilty of receiving child    Approved
Spec. 7     pornography “from on or
            about 1 December 1996 to
            on or about 6 April 2000”


                                3
United States v. Rollins, No. 04-0313/AF



    The convening authority approved the adjudged bad-conduct

discharge and reduction in grade, and reduced the period of

confinement from eight years to seven years.     The Air Force

Court of Criminal Appeals, in an unpublished opinion, affirmed

the findings and sentence as modified by the convening

authority.    United States v. Rollins, No. ACM 34515, 2003 CCA

LEXIS 303, at *26-*27, 2004 WL 26780, at *10 (A.F. Ct. Crim.

App. Dec. 24, 2003).

     On Appellant’s petition, we granted review of the following

two issues concerning the convening authority’s revision of the

findings described in Tables 1 and 2, supra, and the related

modification of the sentence:

             I.    WHETHER THE CONVENING AUTHORITY ERRED
                   BY ALTERING THE INCEPTION DATE OF TWO
                   SPECIFICATIONS IN ORDER TO DEFEAT A
                   STATUTE OF LIMITATIONS CLAIM.

             II.   WHETHER THE CONVENING AUTHORITY ERRED
                   BY ATTEMPTING TO REASSESS THE SENTENCE
                   AFTER SETTING ASIDE THREE FINDINGS OF
                   GUILTY.

     We also granted review of a separate issue assigned by

Appellant concerning the merits of Charge II, specification 5,

described in Table 3, supra:


             III. WHETHER APPELLANT’S CONVICTION FOR
                  INDECENT ACTS WITH JG MUST BE SET ASIDE
                  WHERE APPELLANT’S ACTIONS WERE NOT DONE
                  WITH THE “PARTICIPATION” OF JG AND



                                    4
United States v. Rollins, No. 04-0313/AF


                WHERE APPELLANT’S ACTIONS ARE PROTECTED
                BY THE FIRST AMENDMENT.

      For the reasons set forth below, we conclude under Issue I

that the convening authority erred, in the particular

circumstances of this case, by revising the findings described

in Table 1 rather than ordering a rehearing.      Because our

decision on Issue I will require a rehearing on sentence, we

need not address Issue II.      With respect to Issue III, we

conclude that a reasonable factfinder could have found beyond a

reasonable doubt that the essential elements of indecent acts

with another were met.   We also find that the activity at issue

was not protected by the First Amendment as applied to members

of the armed forces.



                    I.   STATUTE OF LIMITATIONS

                           A.    BACKGROUND

      Appellant was convicted of various sexual offenses under

Article 134, including offenses against persons under the age of

16.   At the time of Appellant’s trial, the applicable statute of

limitations precluded prosecution of such offenses if “committed

more than five years before the receipt of sworn charges and




                                    5
United States v. Rollins, No. 04-0313/AF


specifications by an officer exercising summary court-martial

jurisdiction over the command.”        Article 43(b)(1).2

1.   Pretrial and trial proceedings

      On July 21, 2000, the officer exercising summary court-

martial jurisdiction over the command received sworn charges

alleging the eight offenses under Article 134 described at the

outset of this opinion.      At the subsequent court-martial,

defense counsel moved to dismiss Charge I and its specification,

a portion of specification 1 of Charge II, and specifications 2,

3, and 4 of Charge II, citing the five-year statute of

limitations in Article 43(b)(1).          See Tables 1 and 2 supra

(describing the dates of the charged offenses).

      The military judge rejected the motion, citing the decision

of the Air Force Court of Criminal Appeals in United States v.

McElhaney, 50 M.J. 819 (A.F. Ct. Crim. App. 1999).            In

McElhaney, the court concluded that Article 43(b)(1) had been

supplanted in specified cases by 18 U.S.C. § 3283 (2000), which

provided an extended statute of limitations for certain child

abuse offenses tried in federal civilian courts.           McElhaney, 50
M.J. at 826-27.



2
  The subsequent legislative extension of the statute of limitations for
certain child abuse offenses is not at issue in the present appeal. See
National Defense Authorization Act for Fiscal Year 2004, Pub. L. No. 108-136,
§ 551, 117 Stat. 1392 (2003) (amending Article 43); United States v.
Thompson, 59 M.J. 432, 433 (C.A.A.F. 2004).



                                      6
United States v. Rollins, No. 04-0313/AF


     Following presentation of evidence by the parties on the

merits of the charged offenses, the military judge instructed

the members on the findings, including instructions on the two

offenses pertinent to Issue I -- Charge I and its specification

and Charge II, specification 1.   Each of these charges alleged

multiple crimes -- offenses that occurred on “divers occasions.”

     In the course of instructing the members on attempted rape

under Charge I, the military judge instructed the members on the

elements of lesser included offenses, including the offense of

indecent assault.   The instructions advised the members that to

find Appellant guilty of indecent assault under Charge I, they

would have to be convinced beyond a reasonable doubt that

Appellant assaulted the alleged victim “on divers occasions from

on or about 27 July 1989 to on or about 18 October 1995.”    The

military judge similarly advised the members that to find

Appellant guilty of indecent acts with a child under Charge II,

specification 1, they would have to be convinced beyond a

reasonable doubt that Appellant committed the charged acts “on

divers occasions from on or about 27 July 1989 to on or about 26

July 1997.”

     Under Charge I, the members found Appellant not guilty of

attempted rape but guilty of the lesser included offense of

indecent assault on divers occasions during the charged time

period.   The members found Appellant guilty of six of the


                                  7
United States v. Rollins, No. 04-0313/AF


remaining seven specifications under Charge II during the

charged time periods.   See Tables 1, 2, and 3 supra.




2. Post-trial proceedings before the military judge

     Subsequent to trial, but before the convening authority’s

action, we decided United States v. McElhaney, 54 M.J. 120

(C.A.A.F. 2000), reversing the Air Force court’s interpretation

of Article 43(b)(1).    In McElhaney, we held that the extended

statute of limitations applicable to federal civilian

proceedings under 18 U.S.C. § 3283 did not supplant Article 43.

McElhaney, 54 M.J. at 126.    Defense counsel in the present case

requested a post-trial session and moved to dismiss five of the

seven findings, citing the recently published decision in

McElhaney.

     In the post-trial session, the defense contended that the

entirety of the three offenses described in Table 2, supra, fell

outside the five-year statute of limitations in Article

43(b)(1).    With respect to the two offenses described in Table

1, supra, the defense noted that “97% of the charged time frame”

for Charge I fell outside the five-year statute of limitations,

and that “75% of the charged time frame” for specification 1 of

Charge II fell outside the five-year period.   The defense

contended “[b]ecause of the manner in which the two


                                  8
United States v. Rollins, No. 04-0313/AF


specifications were charged, it is impossible to determine the

specific events, if any, the members found to be true beyond a

reasonable doubt that fall within the past five years.”

     In response, the Government recommended that the military

judge allow the convening authority to address the impact of

McElhaney on the findings and sentence after receiving advice

from his staff judge advocate (SJA).      The military judge

rejected the defense motion.   It is not apparent from the record

whether the military judge rejected the defense motion on the

merits, or whether the military judge decided that any post-

trial corrections should be made by the convening authority.

3. Revision of the findings and sentence by the convening
authority

     In his post-trial recommendation under R.C.M. 1106, the SJA

advised the convening authority that the findings could not be

approved as adjudged in light of the application of the statute

of limitations to the offenses.    The SJA recommended that the

convening authority disapprove the findings and dismiss the

charges for the three offenses described in Table 2, supra, all

of which involved findings dated prior to July 21, 1995, the

critical date under the statute of limitations.      The two

offenses described in Table 1, supra, involved findings of acts

on “divers occasions” over a period that began before July 21,

1995, and ended after that date.       With respect to those



                                   9
United States v. Rollins, No. 04-0313/AF


offenses, the SJA recommended modification of each finding to

show July 21, 1995, as the inception date for each offense.        The

SJA also recommended approval of the two findings described in

Table 3, supra, which were not affected by the statute of

limitations.   Finally, the SJA recommended that the convening

authority approve the adjudged sentence, subject to reducing the

period of confinement from eight to five years to cure the

prejudice from the erroneous findings.

     The convening authority revised the findings as recommended

by the SJA.    With respect to the sentence, the convening

authority reduced the period of confinement from eight to seven

years and otherwise approved the adjudged sentence.    The Court

of Criminal Appeals affirmed the findings and sentence, as

modified by the convening authority.


                    B. INSTRUCTIONS TO THE PANEL
                REGARDING THE STATUTE OF LIMITATIONS


     Issue I asks whether the revisions ordered by the convening

authority cured the prejudice from the erroneous application of

the statute of limitations at trial.   The convening authority

has broad discretion under Article 60(c)(1), 10 U.S.C. §

860(c)(1) (2000), to modify the findings and sentence.      This

power may be exercised to correct errors or otherwise as a

matter of command prerogative.   Id.   When the convening



                                 10
United States v. Rollins, No. 04-0313/AF


authority acts to correct errors in the results of trial, we

review that action to determine whether the convening authority

has cured any prejudice flowing from the erroneous treatment of

the statute of limitations at trial.    See Article 59(a), 10

U.S.C. § 859(a) (2000).

        In Thompson, 59 M.J. 432, 439-40 (C.A.A.F. 2004), we

addressed the relative responsibilities of the military judge

and the members with regard to the statute of limitations.       As

in the present case, the accused in Thompson was charged with

committing rape on divers occasions over a lengthy period of

time.    Id. at 433.   The military judge instructed the members as

to both rape and the lesser included offenses of carnal

knowledge and indecent acts with a child.     Id. at 434.   The rape

charge was not restricted by the statute of limitations, but the

lesser included offenses at that time were each subject to a

five-year limitation period.    Id. at 433.   Although the military

judge was required to instruct the members regarding the effect

of the statute of limitations on the lesser included offenses,

he did not do so, and declined to take corrective action when

this defect was brought to his attention while the members were

deliberating on findings.    Id. at 435-36.   When the members

returned a finding of not guilty on the charge of rape but

guilty on the lesser included offense of indecent acts with a

child, the military judge attempted to correct the error by


                                  11
United States v. Rollins, No. 04-0313/AF


amending the charges to conform the time frame of the offenses

to the statute of limitations.   Id. at 437.

     The appellant in Thompson challenged the propriety of the

military judge’s action.   We held that the military judge erred,

stating that when the evidence raises an issue concerning the

statute of limitations, the military judge must “provide the

members with instructions that focus[] their deliberations on .

. . the period not barred by the statute of limitations.”     Id.

at 440.   Our opinion emphasized that:

     [t]he time to focus the members’ attention on the
     correct time period was before they concluded their
     deliberations -- not after they concluded their
     deliberations and returned a finding that addressed a
     much longer span of time. The failure to do so was
     not relieved by the military judge’s subsequent
     reference to evidence in the record that could
     support the finding. The issue here is not legal
     sufficiency of the evidence. It is the failure of
     the military judge to focus the panel’s deliberations
     on the narrower time period permitted by the statute
     of limitations.

Id. (internal citations omitted).

     The same principles apply in the present case.   The issue

is not whether the record contains the bare minimum of evidence

that meets the legal sufficiency test under United States v.

Turner, 25 M.J. 324, 324-25 (C.M.A. 1987)(citing the legal

sufficiency test from Jackson v. Virginia, 443 U.S. 307, 319

(1979)), but whether the military judge properly instructed the

members regarding the statute of limitations.   Here, as in



                                 12
United States v. Rollins, No. 04-0313/AF


Thompson, the military judge did not provide the instructions

necessary “to focus the panel’s deliberations on the narrower

time period permitted by the statute of limitations.” 59 M.J.

at 440.

     The issue in the present appeal is whether the corrective

action taken by the convening authority cured any prejudice from

the error.   The period covered by Charge I and submitted to the

panel extended for more than five years.     As modified by the

convening authority, the findings covered less than three

months.   See Table 1 supra.   The period covered by Charge II,

specification 1, and submitted to the panel encompassed eight

years, and the convening authority revised this to cover only

two years.   Under Thompson, the convening authority’s action in

this case did not cure the prejudice from the military judge’s

failure to focus the attention of the members on the appropriate

period of time under the circumstances of this case.    See

Kotteakos v. United States, 328 U.S. 750, 765 (1946).

Accordingly, we shall set aside the affected findings and

authorize a rehearing.   See infra Part III.



                         II. INDECENT ACTS


     Appellant also challenges his conviction under Charge II,

specification 5, for a violation of Article 134 by committing an



                                 13
United States v. Rollins, No. 04-0313/AF


indecent act with JG “by giving him a pornographic magazine and

by requesting that they masturbate together.”   According to

Appellant, the conviction is defective on two grounds:    first,

that there was no active participation by JG; and second, that

Appellant’s activities were protected under the First Amendment

to the Constitution.   There are no statute of limitations issues

concerning this conviction.   We review constitutional and legal

sufficiency claims de novo.   Jacobellis v. Ohio, 378 U.S. 184,

190 (1964); Turner, 25 M.J. at 325.


                           A. BACKGROUND

     At trial, the prosecution introduced the following evidence

through the testimony of JG, Appellant’s brother-in-law.

Appellant, who was visiting JG and his family, went to the

movies with JG, who was then under eighteen years of age.    After

the movie, Appellant drove to an adult bookstore and purchased a

pornographic magazine as a gift for JG.    Upon returning to the

car, Appellant placed the magazine in the backseat and told JG

“Don’t look at it now.   Not now.”

     Appellant then parked the car behind a nearby grocery

store, handed the magazine to JG, and suggested that the two of

them masturbate together while looking at the magazine.

According to JG:

     I don’t recall exactly what he [Appellant] said, but he was
     -- I said, “We’re going to look at this now in the back of


                                14
United States v. Rollins, No. 04-0313/AF


     this building?” And he said, “Yes.” And it appeared as
     though he was beginning to -- was giving me the magazine
     and he said, “Well, it’s all right. Let’s -- let’s,” I
     recall. And I was still not understanding exactly what he
     was suggesting. I asked, “Are you suggesting that we now
     look at this magazine and we masturbate behind this
     building?” And he said, “Yes.”

JG refused, left the car, and remained outside until Appellant

dropped the subject.   Appellant then drove back to JG’s house

and gave JG the magazine.   JG did not mention this event to

anyone at the time.    At trial, Appellant acknowledged that he

thought JG was eighteen years of age and that he bought a

pornographic magazine as a gift for JG, but he denied stopping

at the grocery store or discussing masturbation with JG.


                            B. DISCUSSION

     The offense of committing indecent acts with another has

three elements:   (1) that the accused committed a wrongful act

with a certain person; (2) that the act was indecent; and (3)

that under the circumstances, the conduct of the accused was to

the prejudice of good order and discipline in the armed forces

or was of a nature to bring discredit upon the armed forces.

Manual for Courts-Martial, United States (2002 ed.)(MCM), pt.

IV, ¶ 90.b.   The determination of whether an act is indecent

requires examination of all the circumstances, including the age

of the victim, the nature of the request, the relationship of

the parties, and the location of the intended act.   See



                                 15
United States v. Rollins, No. 04-0313/AF


generally United States v. Brinson, 49 M.J. 360, 364 (C.A.A.F.

1998).   An act is indecent if it “signifies that form of

immorality relating to sexual impurity which is not only grossly

vulgar, obscene, and repugnant to common propriety, but tends to

excite lust and deprave the morals with respect to sexual

relations.”   MCM, pt. IV, ¶ 90.c.   The military judge provided

the members with appropriate instructions on these requirements.

     In this appeal, Appellant contends that the evidence did

not demonstrate the requisite commission of a wrongful act

“with” another person.   See United States v. Thomas, 25 M.J. 75,

76 (C.M.A. 1987);   United States v. Eberle, 44 M.J. 374, 375

(C.A.A.F. 1996); United States v. McDaniel, 39 M.J. 173 (C.M.A.

1994).

     In the present case, we assess whether any reasonable

factfinder could have found the essential elements beyond a

reasonable doubt, considering the evidence in the light most

favorable to the prosecution.   Turner, 25 M.J. at 324 (citing

Jackson v. Virginia, 443 U.S. at 319).     In resolving this

question, we are required to draw every reasonable inference

from the record in favor of the prosecution.    United States v.

Blocker, 32 M.J. 281, 284 (C.M.A. 1991).    In that context, the

evidence shows that Appellant, while in the parking lot of a

commercial establishment open to the public, gave a pornographic

magazine to a person under eighteen years of age as part of a


                                16
United States v. Rollins, No. 04-0313/AF


plan or scheme to stimulate mutual masturbation.   A reasonable

factfinder could conclude that such conduct amounted to the

commission of a service-discrediting indecent act “with” another

person in violation of Article 134.

     With respect to the constitutional challenge, we note that

the present case does not involve a simple exchange of

constitutionally protected material, but instead involves a

course of conduct designed to facilitate a sexual act in a

public place.   Appellant has not specified the manner in which

the charge violated the First Amendment, and he has cited no

case for the theory that the conduct here is protected by the

First Amendment.

     In any case, even if his conduct were subject to the

heightened standard of review applicable to First Amendment

claims in civilian society, the armed forces may prohibit

service-discrediting conduct under Article 134 so long as there

is a reasonable basis for the military regulation of Appellant’s

conduct.   See Parker v. Levy, 417 U.S. 733, 743-52 (1974).    The

military has a legitimate interest in deterring and punishing

sexual exploitation of young persons by members of the armed

forces because such conduct can be prejudicial to good order and

discipline, service discrediting, or both.   Accordingly,

Appellant had no right under the First Amendment to exchange




                                17
United States v. Rollins, No. 04-0313/AF


pornographic materials with a young person as part of a plan or

scheme to stimulate a sexual act in a public place.



                         III. CONCLUSION

     The decision of the United States Air Force Court of

Criminal Appeals is reversed with respect to Charge I and its

specification, and specification 1 of Charge II, and the guilty

findings to those offenses are set aside.   The decision of the

Court of Criminal Appeals as to the remaining offenses is

affirmed, and the sentence is set aside.    The record is returned

to the Judge Advocate General of the Air Force, and a rehearing

is authorized.




                               18